ORR, Judge
Petitioner claims he received improper notice of the termination of his chore worker services under G.S. 108A-79(c). The statute reads in part:
The notice of action and the right to appeal shall comply with all applicable federal and State law and regulations; provided, such notice shall, at a minimum contain a clear statement of:
(1) The action which was or is to be taken;
(2) The reasons for which this action was or is to be taken;
(3) The regulations supporting this action;
(4) The applicant’s or recipient’s right to both a local and State level hearing, or to a State level hearing in the case of the food stamp program, on the decision to take this action and the method for obtaining these hearings;
(5) The right to be represented at the hearings by a personal representative, including an attorney obtained at the applicant’s or recipient’s expense;
(6) In cases involving termination or modification of assistance, the recipient’s right upon timely request to continue receiving assistance at the present level pending an appeal hearing and decision on that hearing.
In the case sub judice, petitioner’s letter which served as his notice of termination, read:
Dear Mr. King:
As per our conversation during my visit to your home on June 10, 1987, your Chore services will be terminated July 1, 1987. This decision was made due to your continuing refusal to cooperate with agency assigned Chore workers in their delivery of Chore services to you. Such actions on your part constitute reason for termination of Chore services as set forth in Volume VI, Chapter II, Section 8070 (V.D. 10:) of the North Carolina Division of Social Services Family Services Manual.
You have the right to appeal this decision within sixty (60) days after this letter was received. An appeal request may be either verbal or written. You also have the right to *91continue receiving services pending the outcome of any appeals process, provided a request for continuation of services is made prior to the effective date of termination of services. However, should a hearing result in the agency’s division [sic] being upheld, you may be required to repay the cost of services received during this period.
If you have any questions, please feel free to contact me at 997-7312, extension 35.
Sincerely,
Department of Social Services
J. F. McKeithan, Director
s/(Mrs.) Norma Ramey
Social Worker I
Adult Services
NR:bm
Via Hand Delivery
The letter did not contain any information regarding the petitioner’s right to representation. This is a minimum requirement under the statute as quoted above. The omission of information concerning the right to counsel is a serious error. Petitioner was not represented by an attorney and the assistance of counsel could have a major impact on the proceedings. In addition, the notice falls short of the necessary specificity regarding the reasons for termination. The general “continuing refusal to cooperate” does not sufficiently apprise the petitioner of the basis for the decision and seriously impairs his ability to rebut those grounds at the subsequent hearing.
Petitioner’s benefits were therefore improperly terminated by the failure to follow prescribed statutory requirements for notice. We therefore remand the case so that petitioner may receive proper notice and a new hearing.
Based on the above finding, we do not reach any subsequent assignments of error.
Remanded.
Chief Judge HEDRICK and Judge ARNOLD concur.